PATRICK F. CROLL, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 163, 2009.
Supreme Court of Delaware.
April 17, 2009

ORDER
CAROLYN BERGER, Justice
This 17th day of April 2009, it appears to the Court that, on March 25, 2009, the Clerk of the Court issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for the appellant's failure, pursuant to Supreme Court Rule 6, to file his notice of appeal within 30 days after entry upon the docket of the Superior Court's February 6, 2009 order. The appellant has failed to respond to the notice to show cause within the required 10-day period. Therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.